Citation Nr: 0912198	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  01-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether an overpayment of improved pension benefits in 
the total amount of $32,730.00 was properly created.

2.  Entitlement to waiver of recovery of indebtedness in the 
amount of $32,730.00.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse decisions made by the 
Committee on Waivers and Compromises (Committee) of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was remanded by the Board in April 2004 for actions 
including recalculation of the overpayment amount at issue 
and conducting a complete audit of the Veteran's account.  
The Committee was then requested to readjudicate the claim of 
entitlement to waiver of the overpayment amount, to include 
consideration of whether the debt was properly created.  The 
actions requested in the Remand have been fully undertaken as 
pertain to the evidentiary development requested therein and 
as related to the issue of the validity and creation of the 
debt; accordingly, the Board will proceed with appellate 
consideration of that matter herein.  The waiver issue 
requires additional action and must be Remanded.  

As will be explained herein, the total amount of the debt has 
been assessed as $32,730.00, which has been reduced to 
$21,385.00, based on adjustments made for calculated medical 
expenses.  Nevertheless, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board must consider the 
entire amount of overpayment in the calculated amount of 
$32,730.00, plus interest.  As such, the issues are 
characterized as shown on the title page.  

The issue of entitlement to a waiver of overpayment of 
improved pension benefits will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Effective from June 29, 1982, the RO awarded the Veteran 
improved pension benefits.

2.  Letters from VA, including those issued in September 1982 
and numerous times thereafter, informed the Veteran of the 
amount of his pension benefits and included VA Form 21-8764; 
this Form contained an explanation that pension is an income 
based program, that there was an obligation to report changes 
in family income immediately, and that a failure to do so 
would result in an overpayment of benefits which would have 
to be repaid.  

3.  In October 1999, it was determined that the Veteran had 
earned wages/income during tax year 1996 which he failed to 
report, resulting in an overpayment ultimately determined to 
be in the amount of $3,530.00.

4.  In 2000, another overpayment was created when it was 
discovered that the Veteran's spouse had been in receipt of 
Social Security Administration (SSA) benefits since February 
1976 which had not been reported as income.  

5.  An audit of the account done in 2005 revealed that the 
total amount of overpayment created in this case was 
$32,730.00.

6.  The overpayment was validly created due to the Veteran's 
failure to accurately report income, consisting of his own 
wages earned in 1996 and his wife's SSA disability benefits 
awarded between 1983 and 1999.


CONCLUSION OF LAW

Overpayment of improved pension benefits in the amount of 
$32,730.00 was properly created.  38 U.S.C.A. §§ 1506, 1521, 
5112(b)(9) (West 2002); 38 C.F.R. § 3.660 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, 38 U.S.C.A. §§ 5103, 
5103A, does not apply to this claim.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In Barger, the Court observed 
that the statute pertaining to this claim contains its own 
notice provisions.  This statute requires that, when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt and the collection methods to be employed.  See 
38 C.F.R. § 1.911(d).  The individual must also be notified 
of his or her rights and remedies, specifically, that he may 
informally dispute the debt, or the amount of the debt; that 
he may request a waiver; that he may request a hearing; and 
that he may appeal the underlying debt.  38 C.F.R. § 
1.911(b), (c).  These standards were met in this case.  A 
letter from the RO dated in October 1999 advised the Veteran 
that his pension was being reduced because the RO had 
received evidence showing that he had wages.  He was advised 
that he could submit evidence showing why the proposed action 
should not be taken, and a right to a hearing and to be 
represented.  It was noted that the adjustment would result 
in an overpayment, and that he would be notified of the exact 
amount.  

The Board remanded this case in April 2004 for development 
that included a request for an audit and for a Financial 
Status Report (FSR) to be completed by the Veteran.  Also 
requested was adjudication of the issue of entitlement to a 
waiver of the debt, to include addressing the validity of the 
creation of the overpayment.  The Board finds that VA has 
substantially complied with the Board's 2004 Remand with 
regard to the evidentiary development requested therein as 
well as with the actions associated with the adjudication of 
the issue of the validity and creation of the debt 
(additional action is required concerning the claim for a 
waiver).  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  The findings made upon an audit of the Veteran's 
account were issued to him in February 2005 and matters 
concerning the validity and creation of the debt were 
addressed in a statement of the case (SOC) issued in January 
2001, and a supplemental statement of the case (SSOC) issued 
in June 2008.  Thus, there has been adequate notification and 
development of the matter of the creation/validity of the 
debt under the relevant law.

Factual Background and Legal Analysis

The Veteran has initially questioned the creation, validity 
and amount of the debt.  Issues involving the validity of the 
debt are implicit in the issue of waiver and this matter has 
been specifically addressed by the AOJ in this case.  Schaper 
v. Derwinski, 1 Vet. App. 430, 437 (1991).  Therefore, he is 
not prejudiced by the Board addressing this matter in this 
decision.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

VA regulations provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involves 
sole administrative error of which a veteran neither had 
knowledge nor should have been aware of the erroneous award.  
Further, neither a veteran's actions nor his failure to act 
must have contributed to payment pursuant to the erroneous 
award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 
3.500(b)(1)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service and nonservice-connected 
disability.  See 38 U.S.C.A. § 1521.

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting a veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  The maximum 
annual pension rate (MAPR) is adjusted from year to year.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

The Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, his spouse, and children.  In 
determining a veteran's countable annual family income for 
purposes of improved pension benefits, payments of any kind 
from any source shall be counted as income during the twelve-
month annualization period in which received, unless 
specifically excluded.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 
3.271, 3.272.  Because SSA disability benefits are not 
specifically excluded, they are included as countable income 
for the year in which they are received.  See 38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.

Effective from June 29, 1982, the RO awarded the Veteran 
improved pension benefits.  In conjunction with being 
notified of the award of improved pension benefits in 
correspondence issued in September 1982, the Veteran was also 
provided with VA Form 21-8768, which advised him that he was 
obligated to provide prompt notice of any change in income or 
net worth or dependency status and that a failure to provide 
such information would result in the creation of an 
overpayment which would be subject to recovery.  It further 
stated that when reporting income, the total amount and 
source of all income received should be reported.  VA Form 
21-8768 has been in issued to the Veteran on numerous 
occasions since 1982.  

When the Veteran filed his Income and Net Worth Form in June 
1982, he indicated that his spouse had been in receipt of SSA 
benefits during the prior year.  He also reported that she 
would receive $1,536.00 in SSA income during 1982 and that 
she would receive no SSA income the next year (1983).  On 
income verification forms dated in 1986, 1987, 1989, 1990, 
1992 and 1993, the Veteran reported that his spouse was not 
in receipt of any SSA income.  

In October 1999, the Veteran was informed that evidence had 
been received indicating that he had earned $2,342.00 in 
wages during tax year 1996 which he had failed to timely 
report as income, resulting in an overpayment.  At that time, 
he was advised of a proposal to reduce his pension benefit 
award effective from February 1, 1996.  In April 2000, that 
proposed reduction was undertaken and an overpayment in the 
amount of $9,762.00 was calculated.  In August 2000, the 
Veteran was notified that a request for a waiver of 
overpayment in the amount of $9,762.00 was denied and he 
appealed that determination.  

A Financial Status Report signed and dated by the Veteran in 
May 2000 reflects that neither he nor his spouse was in 
receipt of SSA benefits.  In May 2000, the Veteran was 
informed that evidence had been received indicating that his 
spouse had been in receipt of income from the SSA since (and 
even prior to) his award of improved pension benefits made 
effective from June 1982, which had been unreported.  A 
proposed reduction of pension benefits effective from June 
1982 was made.  Later in 2000, he was notified that the 
proposed reduction in his pension benefits had been 
undertaken and that the calculated amount of overpayment 
created was $32,730.00.  The Veteran requested a waiver of 
this amount in February 2001 which was denied that month.  
That determination was appealed. 

The case was previously before the Board in 2004, at which 
time the Board observed that it was unclear from the record 
whether the calculated overpayment amount of $32,730, 
included the original overpayment amount of $9,762.00, which 
was initially at issue.  It was noted that it was clear from 
the record that the spousal SSA benefits which had not been 
reported as income for several years were not considered in 
the RO's initial calculation of the $9,762.00 overpayment.  
The Committee was, therefore, requested on Remand to 
recalculate the overpayment to reach an accurate figure 
representing the amount of the debt and to perform an audit 
of the Veteran's account, listing the amounts due, the 
amounts actually paid on a monthly basis, and the amount of 
income considered in arriving at the amount due.  

An audit of the account was conducted in 2005 and the amount 
of overpayment caused by the Veteran's failure to report 
wages earned in 1996 was determined to be $3,530.00.  The 
total amount of the overpayment was found to be $32,730.00.  
In a decision/Supplemental Statement of the Case issued in 
June 2008, the Committee determined that the proper total 
amount of the debt was $32,730.00 and found that the debt was 
properly created.  

Initially, the Veteran contended that the debt was not 
validly created because he only worked and earned wages 
during 1996 and earned less than was recorded by VA.  Later 
the amount of the debt was compounded by the Veteran's 
failure to report his spouse's receipt of SSA benefits for 
many years; ultimately, as noted an accounting and audit of 
the amount of indebtedness was conducted.   

The file contains documentary evidence both that the Veteran 
earned $2,342.00 in income during tax year 1996 and that his 
spouse had been in receipt of SSA benefits from 1976, which 
went unreported by the Veteran between 1983 and 1999.  
Because of his failure to accurately report the receipt of 
this income, the Veteran has, for years, received VA improved 
pension benefit payments well in excess of the amount to 
which he was entitled causing the over payment in question.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962 (the term 
"overpayment" refers to benefit payments made to a 
beneficiary in excess of the amount to which such beneficiary 
is entitled).  Hence, it is clear that the Veteran had 
knowledge or at minimum should have been aware of the 
erroneous award.  It is equally clear that the Veteran's 
actions/his failure to act contributed to the payment of an 
erroneous award amount and that as such, the creation of the 
overpayment was not due solely to administrative error.  38 
U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(1)(2); 
Jordan v. Brown, 10 Vet. App. 171 (1997).  Since an 
overpayment creates a debt to the government which the 
beneficiary is required to repay, the Board finds that the 
debt was properly created.  

The total amount of the overpayment/debt has been established 
as $32,730.00.  It appears that the Veteran has argued that 
the amount of the debt is incorrect and too high.  However, 
inasmuch as the account has now been fully audited, there is 
no further question as to the actual amount of the debt.  It 
has been established as $32,730.00 and was created primarily 
due to the Veteran's omissions in fully disclosing his total 
family income between 1983 and 1999, despite being repeatedly 
notified of the requirement to do so, and the possibility 
that an overpayment could result from the failure to do so.  

The Board observes that in January 2009, a formal 
determination as to the veteran's incompetency was made.  
However, this fact has no bearing on the creation, validity 
or amount of the debt in this case, inasmuch as the debt was 
created many years prior to this determination.  

Accordingly, the validity of the amount and creation of the 
debt at issue have been firmly established.  In finding that 
the overpayment was properly created, the Board is not 
intimating any opinion as to the "fault" or responsibility 
for the creation of the debt, as that question goes to the 
issue of entitlement to waiver of recovery of the 
overpayment, which is addressed in the remand portion of this 
decision.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2008).


ORDER

An overpayment of improved pension benefits in the amount of 
$32,730.00 was properly created.

REMAND

Having established the validity and amount of the debt at 
issue as $32,730.00, the remaining issue is whether waiver of 
that overpayment is warranted in this case.  

Although an SSOC issued in June 2008 reflects that the issue 
of waiver of the debt was adjudicated and denied therein, the 
Board observes that the provisions of 38 C.F.R. § 1.963a were 
not provided in the SSOC, nor were the elements of equity and 
good conscience in any way applied or discussed.  

Moreover, and significantly, the 2004 Board Remand included 
an instruction to the AOJ that if, upon recalculation, the 
Committee determined that the overpayment in question 
exceeded $20,000 (as it does in this case), then the claim 
must be assigned to a new panel consisting of entirely 
different members for readjudication pursuant to 38 C.F.R. 
§ 1.955(e)(3) (2003 and 2008).  However, it does not appear 
that this action was undertaken.  The law mandates that where 
Remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case must be Remanded for consideration of 
the waiver issue to include consideration of the provisions 
of 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 
(2008), and 38 C.F.R. § 1.965 (2008) and referral of the 
matter to a panel consisting of entirely different members 
than have previously considered the waiver issue pursuant to 
§ 1.955(e)(3).  

Therefore, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the 
Committee via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

Accordingly, the case is REMANDED for the following action:

1.  The Committee shall readjudicate the 
Veteran's claim for waiver of overpayment 
of improved pension benefits in the 
amount of $32,730; because the amount at 
issue is over $20,000.00, consideration 
of the claim must be assigned to a new 
panel consisting of entirely different 
members for readjudication pursuant to 
38 C.F.R. § 1.955(e)(3).  On 
readjudication, all pertinent laws and 
regulations should be considered, 
including 38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963 and 38 C.F.R. § 1.965.

2.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case which includes reference to and 
discussion of the elements of equity and 
good conscience enumerated in 38 C.F.R. 
§ 1.963a, and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


